FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 12 January 2021, has been entered into record.  In this amendment, claims 1, 2, 4, 7, 8, 10, 13, 14, 16 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objections to the specification, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to claims 4, 10, and 16, it is argued by the applicant that Nathan does not disclose the surveillance image data contains content showing the capturing of the image of sensitive, confidential or private information from the endpoint device. The examiner respectfully disagrees. Nathan discloses that the camera-based security mechanism monitors the surroundings of the authorized user with viewer-facing cameras and detects additional viewers or optical devices, therefore obtaining content showing the additional viewer or optical device capturing sensitive information (0020, lines 17-23). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1208, 1228 (Figure 12)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathan et al. (US 2014/0198958 A1 and Nathan hereinafter).
As to claims 1 and 13, Nathan discloses a system and method for camera-based portal content security, the system and method having:
receiving a surveillance image from a protected endpoint (client device), the protected endpoint comprising an endpoint device and an endpoint agent (client application) (0045, lines 1-2; 0053, lines 23-26; 146, 149, 102, Figure 1);
processing the surveillance image to generate surveillance image data (0043, lines 13-16); 
performing a visual hacking detection operation using the surveillance image data, the visual hacking detection operation determining whether visual hacking has been detected, the visual hacking comprising an act of collecting confidential information from the protected endpoint by visual means (i.e. additional viewer or optical device viewing displayed confidential portal content) (0020, lines 17-23; 0043, lines 13-16). 

As to claim 7, Nathan discloses
a processor (0048, line 5; 144, Figure 1); 
a data bus coupled to the processor (Figure 1); 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for (0090, lines 1-4): 
receiving a surveillance image from a protected endpoint (client device), the protected endpoint comprising an endpoint device and an endpoint agent (client application) (0045, lines 1-2; 0053, lines 23-26; 146, 149, 102, Figure 1);
processing the surveillance image to generate surveillance image data (0043, lines 13-16); 
performing a visual hacking detection operation using the surveillance image data, the visual hacking detection operation determining whether visual hacking has been detected, the visual hacking comprising an act of collecting confidential information from the protected endpoint by visual means (i.e. additional viewer or optical device viewing displayed confidential portal content) (0020, lines 17-23; 0043, lines 13-16).


blocking content from being displayed on the endpoint device (obfuscate confidential portal content) (0020, lines 21-23). 

As to claims 4, 10, and 16, Nathan discloses:
wherein: the visual hacking comprises capturing of an image of sensitive, confidential or private information from the endpoint device (viewer views, captures with camera) (0020, lines 19-21); 
the surveillance image data contains content showing the capturing of the image of sensitive, confidential or private information from the endpoint device (0020, lines 19-21). 

As to claims 5, 11, and 17, Nathan discloses:
performing a risk-adaptive protection operation when visual hacking has been detected (obfuscates displayed content) (0020, lines 21-23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan.
As to claims 6, 12, and 18, Nathan does not explicitly disclose:
wherein: the risk-adaptive protection operation interacts with a risk-adaptive security policy, the risk-adaptive security policy comprising a security policy implemented to be revised by a security analytics system to adaptively remediate risk when performing the visual hacking detection operation. However, Nathan discloses that camera-based security mechanism monitoring is performed (visual hacking detection operation), and in the event of hacking detection, content obfuscation is implemented, thus implementing a rule (i.e. policy) for obfuscation of confidential content. Since Nathan also discloses that the obfuscation is to prevent security breaches, it would have been obvious that an authorized viewer may further override the obfuscated content when a detected additional viewer or optical device is also authorized (0020, lines 17-26; 0058).

Claims 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan as applied to claims 1, 7, and 13 above, and further in view of Koganti et al. (US 2017/0329966 A1 and Koganti hereinafter).
As to claims 3, 9, and 15, Nathan fails to specifically disclose:
wherein: the visual hacking detection operation results in one of a true positive determination, a false positive determination, a true negative determination, a false negative determination and an indeterminate determination. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Nathan, as taught by Koganti.
Koganti discloses a system and method for electronic device based security management, the system and method having:
wherein: the visual hacking detection operation results in one of a true positive determination, a false positive determination, a true negative determination, a false negative determination and an indeterminate determination (0010, lines 12-19, 30-35; 0050, lines 1-7). 
Given the teaching of Koganti, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Nathan with the teachings of Koganti by providing a true positive, false positive, true negative, false negative, or indeterminate determination. Koganti recites motivation by disclosing that determinations such as false positives may result due to erroneous determinations and analysis (0010, lines 30-35). It is obvious that the teachings of Koganti would have improved the teachings of Nathan by providing true positive, false positive, true negative, false negative, or indeterminate determinations in order to account for erroneous determinations and analysis.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan as applied to claim 13 above, and further in view of Zhang et al. (US 2006/0117172 A1 and Zhang hereinafter).
As to claim 19, Nathan discloses:
wherein the computer executable instructions are deployable to a client system from a server system at a remote location (0087, lines 15-18; 0094, lines 1-6). 
Zhang also discloses a system and method for transparence computing on a computer network, the system and method having:
wherein the computer executable instructions are deployable to a client system from a server system at a remote location (0031, lines 17-19).
Given the teaching of Zhang, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Nathan with the teachings of Zhang by using instructions deployable to a client from a remote server, as is well-known and commonly used. Zhang recites motivation by disclosing that using deployable instructions provides software tools to user devices (0004, lines 4-11). It is obvious that the teachings of Zhang would have improved the teachings of Nathan by using instructions deployable to clients from a remote server in order to provide software tools to clients.

As to claim 20, Nathan fails to specifically disclose:
wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Nathan, as taught by Zhang.
wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (0031, lines 17-19). 
Given the teaching of Zhang, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Nathan with the teachings of Zhang by using instructions provided by a service provider on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH SU/Primary Examiner, Art Unit 2431